In an action to recover damages for personal injuries arising out of a gas explosion in a gas range, defendant Brooklyn Union Gas Company appeals from so much of a judgment of the Supreme Court, Kings County, entered October 17, 1961 after trial, upon the jury’s verdict, as is in favor of plaintiff Sarah Cavanaugh and against it. Judgment, insofar as appealed from, reversed on the facts, action severed as against all the defendants other than the Gas Company, and a new trial granted as between the plaintiff Sarah Cavanaugh and the defendant Gas Company, with costs to abide the event. In our opinion, the verdict against the Gas Company was contrary to the weight of the credible evidence. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.